DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Non-provisional Application No. 16/406,025 filed on 05/08/2019.
3.	Claims 1-26 are pending.  

Claims 1 is an independent claim.  

Specification Objection
4.	The abstract is objected to because of the following informalities: The disclosure consists of abbreviations which are not written out the first time they are used (e.g. IoT).  Abbreviations must be written out the first time they are used in the disclosure, again in the abstract, and again in the claims, as the intent of their meaning is likely to be changed over time.
	The disclosure is objected to because of the following informalities: The disclosure consists of abbreviations which are not written out the first time they are used (e.g. IoT, GPS, ID, PM, A/D, Wi-Fi, TV, FRID, MCU).  Abbreviations must be written out the first time they are used in the disclosure, again in the abstract, and again in the claims, as the intent of their meaning is likely to be changed over time.
Claims 1-26, references "IoT”.  Specifically the use of the acronym “IoT”, should be spelled out once in the claims, as the intent of their meaning is likely to be changed over time.
Appropriate correction is required. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a).  35 U.S.C. 132(a) states that no amendment shall 
Claim Objections
5.	It is noted that Claim 26 recites alternative/optional use language:
Claim 26:  Line 10 references “and/or…”
Appropriate corrections are required.
Claim Interpretation  

6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
8.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “power supply driving module, obstacle avoiding module, identity recognition module, personal data encryption module, environment monitoring module, a physiology monitoring module, a sleep monitoring module, a voice control module, a light control module, an appliance control module, a wireless communication module, a central data processing module, a human-machine interface module, remote monitoring/interacting module, a positioning unit, a voice hearing unit, a smart sensing unit, and a control unit” in claims “1-12 and 14-22”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Allowable Subject Matter

9.	        Examiner has reviewed and considered Applicant’s application of 05/08/2019 and claims 1-26 are in condition for allowance.
10.	Art of record, Tran, Yoon, Faridi or Breaseal, does not teach and/or fairly suggest a process for:
“a robot-connected IoT-based sleep-caring system includes a sleep-caring robot and an IoT system including a power supply driving module, an obstacle avoiding module, an identity recognition module, a personal data encryption module, built-in sensors, machine arms, an environment monitoring module, a physiology monitoring module, a sleep monitoring module, a voice control module, a light control module, an appliance control module, a central touch screen display, a mobile smart control  terminal, a smart storage compartment, a wireless communication module, a central data processing module, a human-machine interface module, and a remote monitoring/interacting module, through monitoring bedroom environment of a user and physiological data of the user, learning bedroom living habits of the user, adjusting bedroom sound, lighting, electricity to  desirable working conditions, and providing bedroom supplies, thereby catering to bedroom activities of the user; and the IoT system including smart appliances, smart furniture, smart wearable devices, a mobile smart terminal, a smart security system, a housekeeping robot, and an emotional accompanying robot that are all interconnected through a wireless network, 
Thus all pending claims 1-26 are in a condition for allowance over the art of record.
Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Faridi et al., 		10357881 		Multi-segment social robot 

Breazeal et al., 	20170206064 	Companion device and platform

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193